                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     at CHATTANOOGA

  UNITED STATES OF AMERICA                               )
                                                         )
  v.                                                     )       1:19-cr-75
                                                         )       Judges McDonough/Lee
  NICOLE LEDFORD                                         )

                                     NOTICE OF FORFEITURE

         NOTICE IS HEREBY GIVEN that the Honorable Travis R. McDonough, United States

  District Judge for the Eastern District of Tennessee, entered a Preliminary Order of Forfeiture for

  Substitute Asset against the defendant, Nicole Ledford, on August 25, 2020 (Doc. 164)

  condemning and forfeiting her interest in the following property, to the United States:

         PROPERTY

         $ 4,249.10 U.S. currency seized from Federal Bureau of Prisons Trust Fund Account No.
         32711-009, held in the name of inmate Nicole Ledford

         YOU ARE HEREBY NOTIFIED that the United States intends to dispose of the property

  in such manner as the United States Attorney General may direct.

         Pursuant to 21 U.S.C. § 853(n) if you have a legal interest in the property, WITHIN

  THIRTY (30) DAYS of the final publication of this notice or receipt of written notice, whichever

  is earlier, you must petition the United States District Court for the Eastern District of Tennessee

  for a hearing to adjudicate the validity of your alleged legal interest in the property. If a hearing

  is requested, it shall be held before the Court alone, without a jury.

         THE PETITION must be signed by the petitioner under penalty of perjury, as established

  in 28 U.S.C. Section 1746, and shall set forth the nature and extent of your right, title or interest

  in the property, the time and circumstances of your acquisition of the right, title or interest in the

  property and any additional facts supporting your claim and the relief sought.




Case 1:19-cr-00075-TRM-SKL Document 168 Filed 09/17/20 Page 1 of 3 PageID #: 1053
          Pursuant to 21 U.S.C. § 853(n)(2) neither a defendant in the above-styled case nor his

  agent is entitled to file a petition.

          Any hearing on your petition shall, to the extent practicable and consistent with the

  interests of justice, be held within thirty (30) days of the filing of your petition. The Court may

  consolidate your hearing on the petition with any other hearings requested on any other person

  other than the defendant named above.

          You have the right at the hearing to testify and present evidence and witnesses on your own

  behalf and cross-examine witnesses who appear at the hearing.

          If you fail to file a petition to assert your right, title or interest in the above-described

  property, within thirty (30) days of this notice, your right, title and interest in the property shall be

  lost and forfeited to the United States. The United States then shall have clear title to the property

  herein described and may warrant good title to any subsequent purchaser or transferee.

          The petition shall be filed with the United States District Court for the Eastern District of

  Tennessee at Chattanooga at 900 Georgia Avenue, Chattanooga, Tennessee, 37402. A copy of

  this petition also shall be served upon the United States to the attention of Gretchen Mohr,

  Assistant United States Attorney, 800 Market Street, Suite 211, Knoxville, Tennessee 37902.




                                       2
Case 1:19-cr-00075-TRM-SKL Document 168 Filed 09/17/20 Page 2 of 3 PageID #: 1054
        Please check www.forfeiture.gov for a listing of all judicial forfeiture notices.

                                                              Respectfully submitted,

                                                              J. DOUGLAS OVERBEY
                                                              United States Attorney


                                                      By:     s/Gretchen Mohr
                                                              Gretchen Mohr
                                                              Assistant United States Attorney
                                                              United States Attorney’s Office
                                                              800 Market Street, Suite 211
                                                              Knoxville, Tennessee 37902
                                                              gretchen.mohr@usdoj.gov
                                                              (865) 545-4167
                                                              NY Bar No. 5064704




                                       3
Case 1:19-cr-00075-TRM-SKL Document 168 Filed 09/17/20 Page 3 of 3 PageID #: 1055
